DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on July 8, 2022 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Species A (figure 1) in the reply filed on January 12, 2022 is acknowledged. 

Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "flexible body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The recitation is grammatically incorrect.  An article is missing preceding the recitation. 
Claim 1 recites the limitation “a flexible conduit” in line 7.  It appears to be a double inclusion of the “flexible body” in line 1. 
In claim 1, line 11, the recitation “said sprinkler with flexible body” is grammatically incorrect.

Claim Rejections - 35 USC § 102
Claim(s) 1-11, 13-15 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDonald, III et al. (6,123,154; cited in the IDS filed on July 15, 2020). 
MacDonald, III et al. disclose a sprinkler with a flexible body comprising:
a sprinkler head 32 defining a discharge opening (outlet of sprinkler head 32), a deflector 86 mounted on said sprinkler head in spaced relation to said discharge opening;
an adapter 66 extending from said sprinkler head, said adapter defining a bore in fluid communication with said discharge opening;
a flexible conduit 20 extending from said adapter, said flexible conduit being in fluid communication with said bore of said adapter, said flexible conduit having an inlet end 60 attachable to said source of fire suppressing liquid;
wherein said sprinkler with flexible body is designed to discharge said fire suppressing liquid at a flow rate defined by a composite K factor which includes pressure losses from said flexible conduit, said adapter and said sprinkler head, said K factor defined as a ratio of said flow rate divided by a square root of a fluid pressure at said discharge opening (in MacDonald, III et al., the flow rate discharged from the discharge opening inherently includes pressure losses from the flexible conduit, the adapter and the sprinkler head because the fluid must flow through the flexible conduit, the adapter and the sprinkler head because the fluid discharges through the discharge opening; additionally, the K factor defined as a ratio of said flow rate divided by a square root of a fluid pressure at said discharge opening inherently exists in MacDonald, III et al.; it is noted that the K factor defined as a ratio of said flow rate divided by a square root of a fluid pressure at said discharge opening is well known in the art as evidenced by Crabtree et al., U.S. Patent No. 7,464,766, that discloses, in col. 4, ll. 21-24, flow rate and discharge pressure are related by the formula: r-k√p, where r is the flow rate, p the discharge pressure and k the “k” factor; Crabtree et al. do not form the basis of this rejection; it is merely cited as evidence; normally, it is well understood in the art that pressure is defined by the pressure supplied to the sprinkler head, i.e., the pressure at the inlet; Crabtree et al. is evidence that k factor can also be defined by the pressure at the discharge opening, i.e., the discharge pressure);
wherein said discharge opening has a diameter sized in relation to one or more characteristics of said flexible conduit to provide a desired flow rate (inherent in designing a fire sprinkler system);
wherein said characteristics of said flexible conduit include conduit length, conduit inner diameter, conduit inner surface roughness and combinations thererof (inherent in designing a fire sprinkler system);
wherein said discharge opening has a diameter sized in relation to one or more characteristics of said adapter to provide a desired flow rate (inherent in designing a fire sprinkler system);
wherein said characteristics of said adapter include adapter length, adapter inner diameter, adapter inner surface roughness and combinations thererof (inherent in designing a fire sprinkler system);
further comprising a nozzle (nozzle of sprinkler head 32) integrally formed with said sprinkler head, said nozzle including said discharge opening and having an intake in fluid communication with said adapter;
wherein said inlet of said flexible conduit comprises a flow conditioning device 62 including a venture or an orifice (orifice of fitting 62);
wherein said sprinkler head is permanently attached to said adapter (MacDonald, III et al. does not intend disassembly once the sprinkler head is attached to the adapter; additionally, the sprinkler head and the adapter do not detach on their own; therefore, they are permanently attached after assembly);
wherein said sprinkler head is integrally formed with (integrated with) said adapter;
wherein said sprinkler head and said adapter are cast as a unitary piece (product by process, MPE 2113);
wherein said sprinkler head is permanently attached to said adapter by a method including welding, brazing, swaging and crimping (product by process, MPE 2113);
wherein said flexible conduit is permanently attached to said adapter (MacDonald, III et al. does not intend disassembly once the flexible conduit is attached to the adapter; additionally, the flexible conduit and the adapter do not detach on their own; therefore, they are permanently attached after assembly);
wherein said sprinkler head is integrally formed with (integrated with) said adapter;
wherein said flexible conduit is permanently attached to said adapter by a method including welding, brazing, swaging and crimping (product by process, MPE 2113).

Claim Rejections - 35 USC § 103
Claim(s) 12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald, III et al. (6,123,154). 
Regarding claim 12, MacDonald, III et al. disclose the limitations of the claimed invention with the exception of the flexible conduit comprising a corrugated hose.  A corrugated hose is well known the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have made the flexible conduit of MacDonald, III et al. from a corrugated hose to reduce cost by utilizing known parts.
Regarding claims 16 and 17, MacDonald, III et al. disclose the limitations of the claimed invention with the exception of a tamper evident seal between said sprinkler head and a portion of said adapter.  A tamper evident seal, such as a simple permanent sticker overlying a joint, is well known the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a tamper evident seal in MacDonald, III et al. to improve/ensure security.
Regarding claims 18 and 19, MacDonald, III et al. disclose the limitations of the claimed invention with the exception of a tamper evident seal between a portion of said flexible conduit and a portion of said adapter.  A tamper evident seal, such as a simple permanent sticker overlying a joint, is well known the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a tamper evident seal in MacDonald, III et al. to improve/ensure security.

Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive.  
Regarding the indefiniteness rejection, Applicant argues that the invention is not a “sprinkler with a flexible body” but a “sprinkler with flexible body.”  Applicant’s argument is not convincing.  The recitation “a sprinkler with flexible body” is GRAMMATICALLY INCORRECT.  The term “flexible” is an adjective describing the noun “body.”  The term “flexible body” requires an article preceding it.  The claim should read either “a flexible body sprinkler” or “a sprinkler with a flexible body.”  The recitation “a sprinkle with flexible body” fails to properly introduce the element, i.e., the noun, “body.”
Applicant argues that MacDonald, III et al. does not disclose or mention a “K factor,” let alone a “composite K factor.”  The prior art need to explicitly mention that which is inherent.  In MacDonald, III et al., the flow rate discharged from the discharge opening inherently includes pressure losses from the flexible conduit, the adapter and the sprinkler head because the fluid must flow through the flexible conduit, the adapter and the sprinkler head (because the fluid discharges through the discharge opening).  Additionally, the K factor defined as a ratio of said flow rate divided by a square root of a fluid pressure at said discharge opening inherently exists in MacDonald, III et al.  The K factor defined as a ratio of said flow rate divided by a square root of a fluid pressure at said discharge opening is well known in the art as evidenced by Crabtree et al., U.S. Patent No. 7,464,766, that discloses, in col. 4, ll. 21-24, flow rate and discharge pressure are related by the formula: r-k√p, where r is the flow rate, p the discharge pressure and k the “k” factor.  Crabtree et al. do not form the basis of this rejection; it is merely cited as evidence. Normally, it is well understood in the art that pressure is defined by the pressure supplied to the sprinkler head, i.e., the pressure at the inlet.  Crabtree et al. is evidence that k factor can also be defined by the pressure at the discharge opening, i.e., the discharge pressure

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK